Scott, Judge,
delivered the opinion of the court.
Property was attached by the constable at the suit of the ^plaintiff, Skinner, against his debtor. That property had been previously conveyed by the debtor to a trustee, by deed duly 'recorded. The trustee claimed the attached property by an ante plea. The property attached was sold by an order of the court. The court found that the property attached is the same described in the deed of trust, with an immaterial variance. Now, whether the interpleader, being a trustee under a deed ‘duly recorded prior to the levy of the attachment, claims the property or the money arising from the sale of it, it is clear ¡that he is entitled to it. The constable’s sale took place before the -sale made by the trustee under his deed ; it cannot matter, then, what -property the trustee subsequently took and sold ; it cannot better the title of the attaching creditor to that which he seized, as it is found to be the property covered by the deed of trust.
As there was no review of the facts asked in the court below, and the law arising upon the finding is the only matter complained of, we cannot interfere with the judgment. We do not-,-see how it - could well be otherwise than it is. If there is ;any thing growing out of the “immaterial variance” found by ;the court between the property attached and that covered by -the deed of trust, it must be answered by the maxim de mini-mis non curat lex. The other judges concurring, the judgment will be affirmed.